 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of February 9, 2012, by and among American Standard Energy Corp., a Nevada
corporation (the “Company”), and the investors signatory hereto (each an
“Investor” and collectively, the “Investors”).

 

This Agreement is made pursuant to the Note and Warrant Purchase Agreement dated
as of February 9, 2012 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Purchase Agreement”), by and among
the Company, ASEN 2, Corp., a Delaware corporation and the Investors.

 

The Company and the Investors hereby agree as follows:

 

1.            Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement will have the meanings given
such terms in the Purchase Agreement. As used in this Agreement, the following
terms have the respective meanings set forth in this Section 1:

 

“Advice” has the meaning set forth in Section 6(b).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Commission Comments” means written comments pertaining solely to Rule 415 which
are received by the Company from the Commission to a filed Registration
Statement, a copy of which shall have been provided by the Company to the
Holders, which either (i) requires the Company to limit the number of
Registrable Securities which may be included therein to a number which is less
than the number sought to be included thereon as filed with the Commission or
(ii) requires the Company to either exclude Registrable Securities held by
specified Holders or deem such Holders to be underwriters with respect to
Registrable Securities they seek to include in such Registration Statement.

 

“Cut Back Shares” has the meaning set forth in Section 2(b).

 

“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.

 

“Effectiveness Date” means the One Hundred Eightieth (180th) day following the
date on which a Registration Statement is filed with the Commission.

 

“Effectiveness Period” means, as to any Registration Statement required to be
filed pursuant to this Agreement, the period commencing on the Effective Date of
such Registration Statement and ending on the earliest to occur of (a) such time
as all of the Registrable Securities covered by such Registration Statement have
been publicly sold by the Holders of the Registrable Securities included
therein, or (b) such time as all of the Registrable Securities covered by such
Registration Statement may be sold by the Holders pursuant to Rule 144 as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders.

 

 

 

 

“Event” has the meaning set forth in Section 2(g).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means (a) with respect to the initial Registration Statement
required to be filed under Section 2(a), the One Hundred Twentieth (120th) day
following the date of the Subsequent Funding (as defined in the Purchase
Agreement) and (b) with respect to any additional Registration Statement
required to be filed due to SEC Restrictions, the 60th day following the
applicable Restriction Termination Date.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 5(c).

 

“Indemnifying Party” has the meaning set forth in Section 5(c).

 

“Losses” has the meaning set forth in Section 5(a).

 

“New York Courts” means state courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means: (i) the Warrant Shares, (ii) the Series C
Warrants Shares and (iii) any securities issued or issuable upon any stock
split, dividend or other distribution, recapitalization or similar event, or any
price adjustment as a result of such stock splits, reverse stock splits or
similar events with respect to any of the securities referenced in (i) and (ii)
above. Notwithstanding the foregoing, Registrable Securities shall not include
otherwise Registrable Securities (i) sold by a person in a transaction in which
such person’s rights under this Agreement are not properly assigned; (ii) sold
to or through a broker or dealer or underwriter in a public distribution or a
public securities transaction, or (iii) sold in a transaction exempt from the
registration and prospectus delivery requirements of the 1933 Act under Section
4(1) thereof so that all transfer restrictions, and restrictive legends with
respect thereto, if any, are removed upon the consummation of such sale. In
addition, Registrable Securities shall cease to be Registrable Securities if and
to the extent that the Holder is able to dispose of all of such Holder’s
Registrable Securities pursuant to Rule 144 as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company’s transfer agent and the affected Holders.

 

-2-

 

 

“Registration Statement” means the registration statement required to be filed
in accordance with Section 2(a) and any additional Registration Statement
required to be filed under this Agreement, including (in each case) the
Prospectus, amendments and supplements to such registration statements or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference therein.

 

“Restriction Termination Date” has the meaning set forth in Section 2(b).

 

"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Restrictions” has the meaning set forth in Section 2(b).

 

"Securities Act" means the Securities Act of 1933, as amended.

 

“Selling Shareholder Questionnaire” has the meaning set forth in Section 2(h).

 

“Series C Warrant Shares” means the shares of Common Stock issuable upon
exercise of Series C common stock purchase warrants issued to the Investors
pursuant to a modification agreement between the Company and the Investors dated
as of the date hereof.

 

“Tolling Date” has the meaning set forth in Section 2(b).

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
warrants issued or issuable to the Investors pursuant to the Purchase Agreement.

 

2.            Registration.

 

(a)          On or prior to the applicable Filing Date, the Company shall
prepare and file with the Commission a Registration Statement covering the
resale of all Registrable Securities for an offering to be made on a continuous
basis pursuant to Rule 415, on Form S-1 (or on such other form appropriate for
such purpose). Such Registration Statement shall contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) the "Plan of Distribution" attached hereto as
Annex A with such changes as may be made in response to SEC comments. The
Company shall use reasonable best efforts to cause such Registration Statement
to be declared effective under the Securities Act no later than its
Effectiveness Date, and shall use its reasonable best efforts to keep each such
Registration Statement continuously effective during the entire Effectiveness
Period. By 5:30 p.m. (New York City time) on the Business Day immediately
following the Effective Date of such Registration Statement, the Company shall
file with the Commission in accordance with Rule 424 under the Securities Act
the final prospectus to be used in connection with sales pursuant to such
Registration Statement (whether or not such filing is technically required under
such Rule).

 

-3-

 

 

(b)          Notwithstanding anything to the contrary contained in this Section
2, if the Company receives Commission Comments, and following discussions with
and responses to the Commission in which the Company uses its reasonable best
efforts and time to cause as many Registrable Securities as possible to be
included in the Registration Statement filed pursuant to Section 2(a) without
characterizing any Holder as an underwriter unless such characterization is
consistent with written information provided by the Holder in the Selling Holder
Questionnaire (as defined below) (the day that such discussions and responses
are concluded shall be referred to as the “Tolling Date”), the Company is unable
to cause the inclusion of all Registrable Securities, then the Company may,
following not less than three (3) Trading Days prior written notice to the
Holders (i) remove from the Registration Statement such Registrable Securities
(the “Cut Back Shares”) and/or (ii) agree to such restrictions and limitations
on the registration and resale of the Registrable Securities, in each case as
the Commission may require in order for the Commission to allow such
Registration Statement to become effective; provided, that in no event may the
Company characterize any Holder as an underwriter unless such characterization
is consistent with written information provided by the Holder in the Selling
Holder Questionnaire or such Holder agrees to such characterization
(collectively, the “SEC Restrictions”). Unless the SEC Restrictions otherwise
require, any cut-back imposed pursuant to this Section 2(b) shall be allocated
among the Shares of the Holders on a pro rata basis. Notwithstanding the
foregoing, the Company shall be permitted to exclude all Registrable Securities
of a Holder if the Commission has advised the Company that such Holder must be
characterized as an underwriter and the Holder does not agree to such
characterization. The required Effectiveness Date for any Registration Statement
intended to register Cut Back Shares will be tolled until such time as the
Company is able to effect the registration of the Cut Back Shares in accordance
with any SEC Restrictions if such Registrable Securities cannot at such time be
resold by the Holders thereof pursuant to Rule 144 (such date, the “Restriction
Termination Date”). From and after the Restriction Termination Date, all
provisions of this Section 2 shall again be applicable to the Cut Back Shares
(which, for avoidance of doubt, retain their character as “Registrable
Securities”) if such Registrable Securities cannot at such time be resold by the
Holders thereof pursuant to Rule 144 so that the Company will be required to use
its reasonable best efforts to file with and cause to be declared effective by
the Commission such additional Registration Statements to ultimately cause to be
covered by effective Registration Statements all Registrable Securities.

 

(c)          The Company shall promptly notify the Holders via facsimile or by
e-mail delivery of a “.pdf” format data file of the effectiveness of a
Registration Statement on or prior to the Trading Day following the date that
the Company telephonically confirms effectiveness with the Commission, which
shall be the date requested for effectiveness of a Registration Statement.

 

-4-

 

 

(d)          If: (i) a Registration Statement required to be filed pursuant to
Section 2(a) is not filed on or prior to its Filing Date, or (ii) a Registration
Statement registering for resale all of the Registrable Securities is not
declared effective by the Commission by the Effectiveness Date of the
Registration Statement, or (iii) after the Effectiveness Date of a Registration
Statement, such Registration Statement ceases for any reason to remain
continuously effective as to all Registrable Securities included in such
Registration Statement, or the Holders are otherwise not permitted to utilize
the Prospectus therein to resell such Registrable Securities, for more than 30
consecutive calendar days or more than an aggregate of 60 calendar days during
any 12-month period (which need not be consecutive calendar days) (any such
failure or breach being referred to as an “Event”, and for purposes of clause
(i) or (ii) the date on which such Event occurs, or for purposes of (iii) the
date on which such 30 or 60 calendar day period, as applicable, is exceeded,
being referred to as “Event Date”), then, in addition to any other rights the
Holders may have hereunder or under applicable law, on each monthly anniversary
of each such Event Date (if the applicable Event shall not have been cured by
such date) until the applicable Event is cured, the Company shall pay to each
Holder an amount in cash, as partial liquidated damages and not as a penalty,
equal to 0.5% of the aggregate purchase price paid by such Holder pursuant to
the Purchase Agreement for any unregistered Registrable Securities then held by
such Holder; provided, however, that the maximum aggregate amount of liquidated
damages payable under this Section 2(d) shall be 6%.

 

(e)          Each Holder agrees to furnish to the Company a completed
Questionnaire in the form attached to this Agreement as Annex B (a “Selling
Holder Questionnaire”). The Company shall not be required to include the
Registrable Securities of (or pay liquidated damages to) a Holder in a
Registration Statement who fails to furnish to the Company a fully completed
Selling Holder Questionnaire at least three (3) Trading Days prior to the Filing
Date (subject to the requirements set forth in Section 3(a)).

 

3.            Registration Procedures.

 

In connection with the Company's registration obligations hereunder, the Company
shall:

 

(a)          Not less than three (3) Trading Days prior to the filing of each
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Company shall (i) furnish to each Holder copies of all such
documents proposed to be filed, which documents shall be subject to the review
of such Holders and (ii) cause its officers, directors, counsel and independent
certified public accountants to respond to such inquiries as shall be reasonably
necessary to conduct a reasonable review of such documents. The Company shall
not file a Registration Statement, any Prospectus or any amendments or
supplements thereto in which the “Selling Stockholder” section thereof differs
from the disclosure received from a Holder in its Selling Holder Questionnaire
(as amended or supplemented) except in response to SEC comments or to which the
Holders of a majority of the Registrable Securities included in such
Registration Statement object not less than two Trading Days after all Holders
have been furnished all of the documents proposed to be filed.

 

-5-

 

(b)          Use its reasonable best efforts to: (i) Prepare and file with the
Commission such amendments, including post-effective amendments, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period and prepare and
file with the Commission such additional Registration Statements in order to
register for resale under the Securities Act all of the Registrable Securities;
(ii) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; (iii) respond promptly to any comments received from the Commission
with respect to each Registration Statement or any amendment thereto and,
promptly provide the Holders true and complete copies of all correspondence from
and to the Commission relating to such Registration Statement that would not
result in the disclosure to the Holders of material and non-public information
concerning the Company; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
Registration Statements and the disposition of all Registrable Securities
covered by each Registration Statement.

 

(c)          Notify the Holders (which notice shall, if pursuant to clauses
(iii) through (v) hereof, be accompanied by an instruction to suspend use of the
Prospectus until the required changes have been made) as promptly as reasonably
possible (and, in the case of (i)(A) below, not less than three (3) Trading Days
prior to such filing, in the case of (iii) below, on or prior to the Trading Day
following receipt by the Company of such notice by the Commission, and in the
case of (v) below, not less than three (3) Trading Days prior to the financial
statements in any Registration Statement becoming ineligible for inclusion
therein or (y) on such other date upon which such event has occurred) and (if
requested by any such Person) confirm such notice in writing no later than one
(1) Trading Day following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; and (B) when the Commission notifies the Company whether there will
be a "review" of such Registration Statement and whenever the Commission
comments in writing on such Registration Statement (the Company shall provide
true and complete copies thereof and all written responses thereto to each of
the Holders that pertain to the Holders as a Selling Stockholder or to the Plan
of Distribution, but not information which the Company believes would constitute
material and non-public information); (ii) of any request by the Commission or
any other Federal or state governmental authority for amendments or supplements
to a Registration Statement or Prospectus or for additional information; (iii)
of the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

-6-

 

 

(d)          Use commercially reasonable efforts to avoid the issuance of, or,
if issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

 

(e)          Furnish to each Holder, without charge, at least one (1) conformed
copy of each Registration Statement and each amendment thereto and all exhibits
to the extent requested by such Person (including those previously furnished)
promptly after the filing of such documents with the Commission, to the extent
that such documents are not available on EDGAR.

 

(f)          Subject to Section 3(c) above, promptly deliver to each Holder,
without charge, as many copies of each Prospectus or Prospectuses (including
each form of prospectus) and each amendment or supplement thereto as such
Persons may reasonably request to the extent that such documents are not
available on EDGAR. Subject to Section 6(b) herein, the Company hereby consents
to the use of such Prospectus and each amendment or supplement thereto by each
of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

 

(g)          Prior to any public offering of Registrable Securities, register or
qualify such Registrable Securities for offer and sale under the securities or
Blue Sky laws of such jurisdictions within the United States as any Holder may
request, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Registration
Statements; provided, however, in connection with any such registration or
qualification, the Company shall not be required to (i) qualify to do business
in any jurisdiction where the Company would not otherwise be required to
qualify, (ii) subject itself to general taxation in any such jurisdiction, (iii)
file a general consent to service of process in any jurisdiction, or (iv) make
any change to the Company’s Articles of Incorporation or bylaws.

 

(h)          Cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to the Registration Statements, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may request.

 

(i)          Upon the occurrence of any event contemplated by Section 3(c)(v)
and during the Effectiveness Period, as promptly as reasonably possible under
the circumstances taking into account the Company’s good faith assessment of any
adverse consequences to the Company and its security holders of the premature
disclosure of such event, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

-7-

 

 

(j)          Comply with all applicable rules and regulations of the Commission.

 

4.          Registration Expenses. All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed for trading, and (B) in compliance with applicable state securities or
Blue Sky laws), (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities and of printing prospectuses
if the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. Notwithstanding anything to the
contrary, each Holder shall be responsible for any commissions, discounts and
selling expenses incurred in connection with the sale of Registrable Securities
and the fees and expenses of its counsel and advisors to the Holder.

 

5.          Indemnification.

 

(a)          Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, managers and employees (and any other Persons with
a functionally equivalent role of a Person holding such titles, notwithstanding
a lack of such title or any other title) of each of them, each Person who
controls any such Holder (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, members,
managers, shareholders and employees (and any other Persons with a functionally
equivalent role of a Person holding such titles, notwithstanding a lack of such
title or any other title) of each such controlling Person, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue statement of a
material fact contained in a Registration Statement, any Prospectus or any form
of prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of Prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent that (i) such untrue statements or omissions are based upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable (it
being understood that the Holder has approved Annex A hereto for this purpose)
or (ii) in the case of an occurrence of an event of the type specified in
Section 3(c)(iii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 6(b). The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding arising from
or in connection with the transactions contemplated by this Agreement of which
the Company is aware.

 

-8-

 

 

(b)          Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based upon: (x) such Holder’s failure
to comply with the prospectus delivery requirements of the Securities Act, (y)
any untrue statement of a material fact contained in any Registration Statement,
any Prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading (i) to the extent that such untrue statement or omission is contained
in any information so furnished in writing by such Holder to the Company
specifically for inclusion in such Registration Statement or such Prospectus or
(ii) such information relates to such Holder’s proposed method of distribution
of Registrable Securities and was reviewed and approved by such Holder for use
in a Registration Statement (it being understood that the Holder has approved
Annex A hereto for this purpose), such Prospectus or such form of Prospectus in
any amendment or supplement thereto or (z) in the case of an occurrence of an
event of the type specified in Section 3(c)(iii)-(v), the use by such Holder of
an outdated or defective Prospectus after the Company has notified such Holder
in writing that the Prospectus is outdated or defective and prior to the receipt
by such Holder of the Advice contemplated in Section 6(b).

 

(c)          Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
"Indemnified Party"), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the "Indemnifying Party") in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

 

-9-

 

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding (it being agreed that Blank Rome LLP
shall be deemed satisfactory to the Holders); or (3) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and the reasonable fees and expense of one (1) such counsel for the
Indemnified Parties shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

(d)          Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise) or insufficient to hold an Indemnified Party harmless for any Losses,
then each Indemnifying Party shall contribute to the amount paid or payable by
such Indemnified Party, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue
statement of a material fact or omission of a material fact, has been taken or
made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys' or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

-10-

 

 

6.          Miscellaneous.

 

(a)          Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement.

 

(b)          Discontinued Disposition. Each Holder agrees by its acquisition of
such Registrable Securities that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(c)(iii) through
(v), such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder's receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement or
until it is advised in writing (the "Advice") by the Company that the use of the
applicable Prospectus may be resumed. The Company will use its reasonable best
efforts to ensure that the use of the Prospectus may be resumed as promptly as
it practicable. The Company agrees and acknowledges that any periods during
which the Holder is required to discontinue the disposition of the Registrable
Securities hereunder shall be subject to the provisions of Section 2(g).

 

(c)          Amendments and Waivers. The provisions of this Agreement, including
the provisions of this Section 6(c), may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of no less than a majority in interest of the then outstanding
Registrable Securities. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of certain Holders (including to exclude or remove a
certain Holder’s Registrable Securities from a Registration Statement) and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates.

 

(d)          Notices. Any and all notices or other communications or deliveries
hereunder shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section prior
to 5:00 p.m. (New York City time) on a Trading Day, (ii) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section on a day that is not
a Trading Day or later than 5:00 p.m. (New York City time) on any Trading Day,
(iii) upon actual receipt, if sent by nationally recognized overnight courier
service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. All notices shall be addressed to the party to be notified
at the address as follows, or at such other address as such party may designate
by ten (10) days’ advance written notice to the other party:

 

-11-

 

 

If to the Company:

 

American Standard Energy Corp.
4800 North Scottsdale Road, Suite 1400

Scottsdale, AZ 85251
Attn: Scott Feldhacker, Chief Executive Officer
Fax:

 

With a copy to:

 

Blank Rome LLP
The Chrysler Building

405 Lexington Avenue
New York, NY 10174
Attn: Kristina L. Trauger, Esq.
Fax: (917) 332-3840

 

If to the Investor:

 

Pentwater Equity Opportunities Master Fund Ltd.
PWCM Master Fund Ltd.

c/o Pentwater Capital Management, LP

227 West Monroe Street

Chicago, IL 60606

Tel: (312) 589-6410

Fax: (312) 589-6497

Attention: Aaron Switz

 

With a copy to:

 

Patton Boggs LLP

2000 McKinney Avenue, Suite 1700

Dallas, TX 75201

Tel: (214) 758-3505

Fax: (214) 758-1550

Attention: Anthony J. Herrera

 

to the addresses set forth on the signature pages hereto or such other address
as may be designated in writing hereafter, in the same manner, by such Person.

 

(e)          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. The Company may not
assign its rights or obligations hereunder without the prior written consent of
all Holders of then outstanding Registrable Securities. Each Holder may assign
their respective rights hereunder in the manner and to the Persons as permitted
under the Purchase Agreement.

 

(f)          No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.

 

-12-

 

 

(g)          Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

 

(h)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to the choice of law principles thereof. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York County and the United States District Court for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
Each of the parties hereto irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court. Each party hereto irrevocably waives any objection to the laying of venue
of any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.

 

(i)          Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

 

(j)          Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

(k)          Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]

 

-13-

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 



  AMERICAN STANDARD ENERGY CORP.         By: /s/ Scott Feldhacker     Scott
Feldhacker     Chief Executive Officer



 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES OF INVESTORS TO FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  PENTWATER EQUITY OPPORTUNITIES MASTER FUND LTD.         By: /s/ David Zirin  
  David Zirin     Director         PWCM MASTER FUND LTD.         By: /s/ David
Zirin     David Zirin     Director

 

  ADDRESS FOR NOTICE:       Pentwater Equity Opportunities Master Fund Ltd.  
PWCM Master Fund Ltd.   c/o Pentwater Capital Management, LP   227 West Monroe
Street   Chicago, IL 60606   Tel:  (312) 589-6410   Fax:  (312) 589-6497  
Attention: Aaron Switz

 

 

 

 

Annex A

 

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock that may be received upon
conversion of promissory notes previously issued and the shares of common stock
that may be received upon exercise of common stock purchase warrants previously
issued, to permit the resale of these shares of common stock by the holders of
the common stock from time to time after the date of this prospectus. We will
bear all fees and expenses incident to our obligation to register the shares of
common stock.

 

The selling security holders may sell all or a portion of the shares of common
stock beneficially owned by them and offered hereby from time to time directly
or through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
security holders will be responsible for underwriting discounts or commissions
or agent’s commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

·     on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

·     in the over-the-counter market;

 

·     in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

·     through the writing of options, whether such options are listed on an
options exchange or otherwise;

 

·     ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·     block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·     purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

·     an exchange distribution in accordance with the rules of the applicable
exchange;

 

·     privately negotiated transactions;

 

·     sales pursuant to Rule 144;

 

·     broker-dealers may agree with the selling security holders to sell a
specified number of such shares at a stipulated price per share;

 

·     a combination of any such methods of sale; and

 

A-1

 

 

·     any other method permitted pursuant to applicable law.

 

If the selling security holders effect such transactions by selling shares of
common stock to or through underwriters, broker-dealers or agents, such
underwriters, broker-dealers or agents may receive commissions in the form of
discounts, concessions or commissions from the selling security holders or
commissions from purchasers of the shares of common stock for whom they may act
as agent or to whom they may sell as principal (which discounts, concessions or
commissions as to particular underwriters, broker-dealers or agents may be in
excess of those customary in the types of transactions involved). In connection
with sales of the shares of common stock or otherwise, the selling security
holders may enter into hedging transactions with broker-dealers, which may in
turn engage in short sales of the shares of common stock in the course of
hedging in positions they assume. The selling security holders may also loan or
pledge shares of common stock to broker-dealers that in turn may sell such
shares.

 

The selling security holders may pledge or grant a security interest in some or
all of the shares of common stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act, amending, if necessary, the list of
selling security holders to include the pledgee, transferee or other successors
in interest as selling security holders under this prospectus. The selling
security holders also may transfer and donate the shares of common stock in
other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling security holders and any broker-dealer participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of the Securities Act, and any commission paid, or any
discounts or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act. At the time a
particular offering of the shares of common stock is made, a prospectus
supplement, if required, will be distributed which will set forth the aggregate
amount of shares of common stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling security
holders and any discounts, commissions or concessions allowed or reallowed or
paid to broker-dealers.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 

A-2

 

 

The selling security holders and any other person participating in such
distribution will be subject to applicable provisions of the Exchange Act and
the rules and regulations thereunder, including, without limitation, Regulation
M of the Exchange Act, which may limit the timing of purchases and sales of any
of the shares of common stock by the selling security holders and any other
participating person. Regulation M may also restrict the ability of any person
engaged in the distribution of the shares of common stock to engage in
market-making activities with respect to the shares of common stock. All of the
foregoing may affect the marketability of the shares of common stock and the
ability of any person or entity to engage in market-making activities with
respect to the shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[ ] in total,
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with state securities or “blue sky” laws; provided,
however, that a selling stockholder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the selling security holders
against liabilities, including some liabilities under the Securities Act, in
accordance with the registration rights agreements, or the selling security
holders will be entitled to contribution. We may be indemnified by the selling
security holders against civil liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the selling security holders specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.

  

A-3

 

 

Annex B

 

AMERICAN STANDARD ENERGY CORP.

INVESTOR QUESTIONNAIRE

 

NAME OF INVESTOR: _________________________________

 

In connection with your purchase of certain securities (the “Securities”) of
American Standard Energy Corp. (the "Company") pursuant to the Note and Warrant
Purchase Agreement dated as of February__, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Purchase
Agreement”), by and among the Company, ASEN 2, Corp., a Delaware corporation and
the investors, please provide the Company with the following information for the
Company’s use in preparing a Registration Statement (the “Registration
Statement”) relating to the Securities acquired by you which you are asking the
Company to register. You should complete this questionnaire as if the Purchase
Agreement has already been consummated. Therefore, please provide the requisite
share ownership amounts and other information that will be correct as of the
time of the filing of the Registration Statement.

 

A.          General Information

 

1.          Please state your or your organization’s name exactly as it should
appear on the Registration Statement.

 

2.          Please provide the Tax Identification Number of the person or entity
listed in response to Item 1 above.

 

3.          Have you or your organization had any position, office or other
material relationship within the past three years with the Company or any of its
affiliates (other than as a participant in the Offerings)?

 

¨ Yes          No ¨

 

If yes, please indicate the nature of any such relationships below:

 

4.          Does the Plan of Distribution attached to this Questionnaire as
Schedule A accurately reflect the means by which you ultimately intend to
dispose or sell the Securities?

 

¨ Yes          ¨ No

 

B-1

 

 

B.           Securities Holdings

 

Please fill in all blanks in the following questions related to your beneficial
ownership of the Company’s capital stock. Generally, the term “beneficial
ownership” refers to any direct or indirect interest in the securities which
entitles you to any of the rights or benefits of ownership, even though you may
not be the holder of record of the securities. For example, securities held in
“street name” over which you exercise voting or investment power would be
considered beneficially owned by you. Other examples of indirect ownership
include ownership by a partnership in which you are a partner or by an estate or
trust of which you or any member of your immediate family is a beneficiary.
Ownership of securities held in the names of your spouse, minor children or
other relatives who live in the same household may be attributed to you.

 

Please note: If you have any reason to believe that any interest in securities
of the Company which you may have, however remote, is a beneficial interest,
please describe such interest. For purposes of responding to this questionnaire,
it is preferable to err on the side of inclusion rather than exclusion. Where
the SEC's interpretation of beneficial ownership would require disclosure of
your interest or possible interest in certain securities of the Company, and you
believe that you do not actually possess the attributes of beneficial ownership,
an appropriate response is to disclose the interest and at the same time
disclaim beneficial ownership of the securities.

 

1.          As of the closing of the Private Purchase Agreement, I owned
outright (including shares registered in my name individually or jointly with
others, shares held in the name of a bank, broker, nominee, depository or in
“street name” for my account), the following number of shares of the Company’s
capital stock:

 

2.          As of the closing of the Purchase Agreement, I owned the following
number of securities that are exercisable or exchangeable for, or convertible
into the Company’s common stock:

 

3.          In addition to the number of shares I own outright as indicated by
my answer to Item B(l), as of the closing of the Purchase Agreement, I had or
shared voting power or investment power, directly or indirectly, through a
contract, arrangement, understanding, relationship or otherwise, over the
following number of shares of the Company's capital stock:

 

4.          Please identify the natural person or persons who have voting and/or
investment control over the Company's securities that you own, and state whether
such person(s) disclaims beneficial ownership of the securities. For example, if
you are a general partnership, please identify the general partners in the
partnership.

 

B-2

 



C.          FINRA Questions

  

1.           Are you (i) a “member”1 of the Financial Industry Regulatory
Authority, Inc. ("FINRA"), (ii) an “affiliate”2 of a member of FINRA, (iii) a
“person associated with a member” or an “associated person of a member” of FINRA
or (iv) an immediate family member3 of any of the foregoing persons? If yes,
please identify the member and describe such relationship (whether direct or
indirect), and please respond to Item 2 below; if no, please proceed directly to
Item 3 below.

 

¨ Yes          ¨ No

 

Description:

 

2.           If you answered “yes” to Question Number 1, please furnish any
information as to whether any such member intends to participate in any capacity
in the proposed public resale of the Securities, including the details of such
participation:

 



 

 





1 FINRA defines a "member" as any broker or dealer admitted to membership in
FINRA, or any officer or partner or branch manager of such a member, or any
person occupying a similar status or performing a similar function for such a
member







2 The term "affiliate" means a person that directly, or indirectly through one
or more intermediaries, controls, or is controlled by, or is in common control
with, the person specified. Persons who have acted or are acting on behalf of or
for the benefit of a person include, but are not necessarily limited to,
directors, officers, employees, agents, consultants and sales representatives.
The following should apply for purposes of the foregoing:

(i)           a person should be presumed to control a Member if the person
beneficially owns 10 percent or more the outstanding voting securities of a
Member which is a corporation, or beneficially owns a partnership interest in 10
percent or more of the distributable profits or losses of a Member which is a
partnership;

(ii)          a Member should be presumed to control a person if the Member and
Persons Associated With a Member beneficially own 10 percent or more of the
outstanding voting securities of a person which is a corporation, or
beneficially own a partnership interest in 10 percent or more of the
distributable profits or losses of a person which is a partnership; (iii) a
person should be presumed to be under common control with a Member if:

(1)          the same person controls both the Member and another person by
beneficially owning 10 percent or more of the outstanding voting securities of a
Member or person which is a corporation, or by beneficially owning a partnership
interest in 10 percent or more of the distributable profits or losses of a
Member or person which is a partnership; or

(2)          a person having the power to direct or cause the direction of the
management or policies of the Member or such person also has the power to direct
or cause the direction of the management or policies of the other entity in
question.

3 Immediate family includes parents, mother-in-law, father-in-law, husband or
wife, brother or sister, brother-in-law or sister-in-law, son-in-law or
daughter-in-law, and children, or any other person who is supported, directly or
indirectly, to a material extent, by a person associated with a member of the
NASD or any other broker dealer. 

 

B-3

 

 

3.           Are you or have you been an “underwriter or related person”4 or a
person associated with an underwriter or related person, including, without
limitation, with respect to the proposed public resale of the Securities? If
yes, please identify the underwriter or related person and describe such
relationship (whether direct or indirect).

 

¨ Yes          ¨ No

 

Description:

 

4.           If known, please describe in detail any underwriting compensation
received or underwriting arrangements or dealings entered into during the
previous twelve months, or proposed to be consummated in the next twelve months,
between (i) any underwriter or related person, member of FINRA, affiliate of a
member of FINRA, person associated with a member or associated person of a
member of FINRA or any immediate family member thereof, on the one hand, and
(ii) the Company, or any director, officer or shareholder thereof, on the other
hand, which provides for the receipt of any item of value and/or the transfer of
any warrants, options or other securities from the Company to any such person
(other than the information relating to the arrangements with any investment
firm or underwriting organization which may participate in the proposed public
resale of the Securities).

 

Description:

 

5.           Have you purchased the securities in the ordinary course of
business?

 

¨ Yes          ¨ No

 

D.           Regulation M

 

You hereby acknowledge and agree that you have been advised by the Company that
the anti-manipulation rules of Regulation M under the Exchange Act may apply to
sales of shares in the market and to the activities of you and the other selling
security holders and your and their affiliates. In addition, you acknowledge
that have agreed to make copies of the prospectus (as it may be supplemented or
amended from time to time) available to you and the other selling security
holders for the purpose of satisfying the prospectus delivery requirements of
the Securities Act.

 



 

 



4 The term "underwriter or related person" includes underwriters, underwriters'
counsel, financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons, including members of the immediate family of such persons.

  

B-4

 

 

E.           Signatures

 

The undersigned has prepared and carefully read this questionnaire. The
undersigned understands that:

 

1.          Blank Rome LLP, 405 Lexington Avenue, New York, New York 10174, is
the attorney for the Company.

 

2.          The above attorney will rely upon the answers and representations
made above when preparing or reviewing documents, including, with limitation,
the Registration Statement.

 

3.          One who causes documents to be misleading may be held liable civilly
to investors and other persons who are damaged as a result of such
misrepresentation.

 

In view of the situation described above, the undersigned represents that the
undersigned:

 

1.          has considered carefully each of the above questions;

 

2.          has answered each question fully and truthfully; and

 

3.          has knowledge of no facts other than as set forth above which might
be construed to qualify any of the above answers to this questionnaire.

 

The undersigned hereby agrees to indemnify and hold harmless the Company, its
directors, officers, counsels and affiliates from and against any and all loss,
liability, charge, claim, damage, and expense whatsoever as and when incurred,
arising out of, based upon, or in connection with any incorrect or incomplete
information contained in this questionnaire.

 

THE UNDERSIGNED WILL NOTIFY THE COMPANY PROMPTLY OF ANY SUBSTANTIAL CHANGES IN
THE FOREGOING INFORMATION THAT MAY OCCUR.

 

Date: ________________

 

For Individuals:   For Entities:             Print Name Above   Print Name Above
          By:   Sign Name Above   Name:     Title:       State of residence  
State of residence

 

[SIGNATURE PAGE OF INVESTOR QUESTIONNAIRE] 

 

B-5

 

 

PLEASE RETURN THE COMPLETED QUESTIONNAIRE BY FACSIMILE AND OVERNIGHT MAIL TO:

 

Kristina L. Trauger, Esquire
Blank Rome LLP
405 Lexington Avenue
New York , New York 10174
Telephone: (212) 885-5339
Facsimile: (917) 332-3840

KTrauger@blankrome.com

 

B-6

 

